Citation Nr: 0609328	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-36 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a cold 
weather injury to the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
December 1952.   Subsequently, the veteran also had Army 
National Guard duty from September 1957 to August 1964 and 
Air National Guard duty from August 1965 to October 1971 with 
periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Travel 
Board hearing in February 2006.   


FINDINGS OF FACT

1.  The veteran does have current bilateral hearing loss 
disability for VA compensation purposes.

2.  The competent, probative evidence of record does not show 
that the veteran has bilateral hearing loss disability that 
is related to any period of active military service or shown 
within 1 year of service.    

3.  The veteran has tinnitus that is not related to a disease 
or injury in his active service.

4.  There is no competent evidence of a current diagnosis of 
any residuals of a cold weather injury to the legs caused by 
service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral ear hearing loss is not 
established.  38 U.S.C.A.  §§ 101, 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309, 3.385 (2005).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.303 (2005).

3.  Service connection for residuals of a cold weather injury 
to the legs is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R.  § 3.6(c)(1) (2003).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  

With regard to tinnitus, private medical records dated in 
April 2000 from "R.R., MD.," and VA examinations from June 
2004 both diagnose tinnitus and current bilateral hearing 
loss (severe sensorineural hearing loss) per the applicable 
regulation.  

The veteran was an auto and air force maintenance tech during 
service.  Consequently, he was clearly exposed to loud noise 
including jet engine and vehicle engine noise.  This fact is 
not in dispute.  The Board, however, observes that there is 
no medical evidence of complaints, treatment, or diagnosis of 
bilateral loss or tinnitus in his available National Guard 
service medical records (SMRs) from August 1965 to October 
1971.  The June 2004 VA examiner did note mild hearing 
impairment at 6000 Hertz during service.  However, audiograms 
performed in July 1965, May 1968, August 1968, June 1969, and 
October 1970 are within the normal range per the regulation.  
It was noted that the veteran utilized hearing protection 
gear.  There is simply no evidence of a chronic hearing loss 
condition while in service.  Thus, the Board must find that 
the available SMRs, as a whole, provide very negative 
evidence against this claim.

The Board acknowledges that SMRs from November 1944 to 
December 1952 and from September 1957 to August 1964 are not 
available.  Several attempts were made to secure these SMRs 
from the National Personnel Records Center (NPRC).  The NPRC 
responded that the records were not available and presumed 
destroyed in the St. Louis fire in 1973.   See O'Hare vs. 
Derwinski, 1 Vet. App. 365 (1991) (where SMRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide and explanation of reasons or bases for its 
findings).

Post-service, the first medical evidence of any substantial 
hearing loss in the claims folder is from April 2000, 
approximately twenty-nine years after discharge from National 
Guard duty.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  It follows that service connection for bilateral 
sensorineural hearing loss may not be established on a 
presumptive basis.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R.  
§ 3.307(a)(3).  

The fact that the hearing loss began so many years after 
service provides factual evidence against this claim.  Simply 
stated, both service medical records and the post-service 
medical history provides evidence against this claim.       

Finally, the competent evidence of record provides evidence 
against a finding of a nexus between the veteran's current 
tinnitus/bilateral hearing loss and his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  The possibility exists of 
intercurrent causes for his disabilities under 38 C.F.R. § 
3.303(b).  

Specifically, the June 2004 VA audiology examiner noted that 
although the veteran was exposed to significant noise in 
service, he was also an automotive worker for 25 years after 
service, and was thus exposed to generator noise and 
automotive noise in a brake shop.  In fact, the examiner 
found that age and occupational noise could not be "ruled-
out" as causative factors.  He went on to opine that "[t]he 
relationship between hearing loss and tinnitus, and military 
service, is purely speculative for this veteran."   

The Board finds this opinion, overall, and post-service 
medical records as whole, are entitled to great probative 
weight in providing evidence against the claims.  There is no 
contrary, competent medical opinion of record. 

The veteran and his representative's lay opinion, offered 
without the benefit of medical education or training, that 
his current disorders are related to service is not competent 
evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

Accordingly, even in consideration of a heightened duty, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims.  The post-service evidence of record 
does not support a finding of an etiological relationship 
between these conditions and the veteran's active military 
service including ACDUTRA during National Guard duty.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on these issues.  38 U.S.C.A. § 
5107(b). 

The veteran also alleges that he has developed numbness and 
tingling of the legs as a result of cold weather exposure 
during winters spent in Korea in 1950 and 1951.  During his 
Board hearing testimony in February 2006, the veteran stated 
that he served in an Ordinance Maintenance Battalion in Korea 
driving a "10-ton wrecker."  He indicated that for 2 
winters he lived in pup tents with little protective winter 
clothing.  Although SMRs are unavailable for that period of 
time, and a July 2005 request to the NPRC for service 
personnel records (SPRs) for that period of service is still 
pending, the veteran admitted that SMRs would not reflect any 
complaint, treatment, or diagnosis of any condition to his 
legs during service.  

In any event, even assuming arguendo that the veteran was 
exposed to the cold in Korea as he alleges, there is no 
specific diagnosis relating to residuals of a cold weather 
injury to the legs in service or thereafter.  Absent evidence 
of a current diagnosis, service connection cannot be granted 
for that disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  In fact, the only record of treatment is a VA 
treatment record from December 2003 documenting a complaint 
of discomfort to the lower legs.  Significantly, this record 
of treatment occurred over 50 years after the alleged 
exposure to cold weather occurred.  See Maxson, supra.  Such 
facts weigh heavily against the claim.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, even in consideration of the heightened duty, as 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2002, February 2004, and January 2005, as well 
as information provided in the June 2002 rating decision, 
November 2003 statement of the case (SOC), and supplemental 
statements of the case (SSOC), the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
November 2003 SOC includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 C.F.R. § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO issued its initial VCAA notice 
in April 2002, before the June 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Although the RO provided the veteran with supplemental 
information in subsequent VCAA letters, there is no 
indication or allegation that doing so resulted in prejudice 
to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).  In addition, the 
January 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, notice must be included that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish an appropriate disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard, supra (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate disability rating or the 
effective date to be assigned are rendered moot.  

The Board notes that the VA has not secured a medical 
examination and opinion concerning the etiology of any cold 
weather injury condition.  However, as discussed above, there 
is no competent evidence of any current disability.  See 
38 U.S.C.A.  § 5103A(d) (indicating there must be competent 
evidence of a current disability to trigger VA's obligation 
to secure a medical opinion).  As service and post-service 
medical records, as a whole, provide no basis to grant this 
claim, the Board finds no basis for a VA examination to be 
obtained.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and SPRs from National Guard duty, and also VA 
outpatient treatment records.  In addition, the veteran was 
afforded a VA audiology examination.  The veteran has also 
submitted several lay statements, Internet records, and 
private medical evidence. There is no indication in the 
claims folder that he identified and authorized VA to obtain 
any additional private records.  At his Travel Board hearing, 
the veteran indicated that he would submit recent private 
medical records with a waiver of RO consideration regarding 
his cold weather injury claim.  However, no additional 
evidence of record has been submitted as of this date.  

The Board acknowledges that VA has a heightened duty to 
assist and to search for alternate medical records when 
service medical records are presumed destroyed.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  See O'Hare, supra.  

With respect to the veteran's SMRs, the RO made multiple 
attempts to secure all SMRs from the NPRC, including a 
specific request to the Ohio National Guard in February 2004.  
The Ohio National Guard responded by providing SPRs from the 
period between September 1957 to August 1964, but SMRs from 
that period were unavailable.  Furthermore, in June 2002, the 
NPRC indicated that additional SMRs for the period in between 
November 1944 to December 1952 were also unavailable and 
presumed destroyed by a fire in St. Louis in 1973.   See 38 
U.S.C.A. § 5103A(b) (when VA attempts to obtain records from 
a federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be 
futile).  

In addition, during Travel Board testimony the veteran's 
representative asserted that the RO failed in its duty to 
assist in that SPRs from November 1944 to December 1952 have 
not been obtained to verify whether or not the veteran was 
exposed to the cold in Korea.  In this regard, the claims 
folder documents that a July 2005 request for these records 
is still pending.  Nonetheless, even if the Board were to 
assume cold weather exposure in Korea, service connection is 
not in order absent a current disability.  As a result, there 
is no prejudice to the veteran.  Simply put, the Board 
declines to remand for these SPRs when there is no indication 
that doing so would yield any benefit for the veteran.  
Bernard, 4 Vet. App. at 392-94; Soyini v. Derwinski, 1 Vet. 
App. 541, 546 (1991).  See 38 C.F.R. § 20.1102 (2005) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).  As the Board has assumed cold 
exposure, there is no basis to remand this case to the RO to 
confirm cold exposure.

In this regard, it is important to note that the veteran's 
own testimony indicates that the missing service medical 
records would not provide evidence that would support the 
claims before the Board at this time.  Consequently, further 
efforts to obtain these records are clearly not warranted.  
Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a cold weather injury to 
the legs is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


